 1                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                    Nov 06, 2019
                                                                        SEAN F. MCAVOY, CLERK

 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
 9 RAYMOND F. CASTERENO,
10               Plaintiff,                         NO. 2:17-cv-00219-SAB
11               v.
12 CITY OF MOSES LAKE,                              ORDER DISMISSING ACTION
13 WASHINGTON, and TYE SHEATS,                      WITHOUT PREJUDICE
14               Defendants.
15
16        A telephonic status conference was held on November 5, 2019. Plaintiff did
17 not appear. Defendants were represented by Michael D. Franklin.
18        This is the second time Plaintiff has failed to personally participate in a court
19 hearing after the Court granted his counsel leave to withdraw. Previously, a
20 hearing was held on October 16, 2017. ECF No. 49. Plaintiff failed to show. The
21 Court set another hearing for November 6, 2019. Notice of this hearing was sent
22 via the U.S. Postal Service to P.O. Box 753 Moses Lake, WA 98837. ECF No. 50.
23 This is the address that is listed in the Court record for Plaintiff. The next day, the
24 Court granted Plaintiff’s Motion for more time to hire an attorney. ECF No 51.
25 This Order was sent to the same P.O. Box as before. The Order specifically
26 instructed Plaintiff that he needed to participate in this hearing and that failure to
27 do so could jeopardize his case by having it dismissed for failing to show up for
28 court hearings. Id.

      ORDER DISMISSING ACTION WITHOUT PREJUDICE ~ 1
 1        At the hearing, Defendant’s counsel indicated that he has had no contact
 2 with Plaintiff. No Notice of Appearance on the part of any counsel indicating he or
 3 she is representing Plaintiff has been filed. Plaintiff’s failure to participate in the
 4 scheduled hearings require that this action be dismissed without prejudice.
 5         Accordingly, IT IS HEREBY ORDERED:
 6        1. Pursuant to Fed. R. Civ. P. 41(b), the above-captioned case is dismissed
 7            without prejudice for failure to prosecute and failure to comply with the
 8            Court’s Order.
 9        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, provide copies to Plaintiff and counsel, and close the file.
11        DATED this 6th day of November 2019.
12
13
14
15
16                                   Stanley A. Bastian
17                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28

      ORDER DISMISSING ACTION WITHOUT PREJUDICE ~ 2
